DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant respectfully submits that Moore and Ito et al. do not teach or suggest obtaining an image including a product number engraved on a surface of an object. Examiner respectfully disagrees. Applicant acknowledges that according to Moore, marks or patterns may be etched. Moreover, Applicant notes that Moore “further discloses that the mark, pattern, or symbol can be a logo or brand identifier or can include encoded data, and that the encoded data can include a product identifier or a company identifier”, but Applicant argues that this is not the same as an engraved product number. First, it is clear that Moore teaches etching of product identifier, where etching is read as engraving. Secondly, Moore explicitly teaches that “the marks and symbols are comprised of encoded information represented by an alpha/numeric code” (see col 17 lines 32-55), which is read as product number. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 30, 32, 33, 35, 36, 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moore1.
With regard to claim 30, Moore teach a memory configured to store instructions and a processor coupled to the memory and configured to execute instructions (see fig. 1b, col 10 lines 55-65, col 13 lines 45-65: memory and processor to execute instructions); obtain an image of an object, the image including a product number engraved on a surface of the object and an unevenness pattern formed on the surface of the object (see abstract, fig. 1b, see col 5 lines 20-30, 40-50: capturing an image of a product using a field reader; see col 16 lines 50-65: marks etched or engraved can include a product identifier and other patterns such as company identifier, place of manufacture etc., where etching or engraving necessarily results in unevenness of the surface, where the encoded information is represented alphanumerically; see col 17 lines 32-55: marks comprised of encoded information represented by alpha numeric code, read as product number); collate the first image feature with a plurality of second image features stored in a storage device (see col 4 lines 60-col 5 line 5, 25-35, col 12 lines 25-35, fig. 1b: comparing the features of the image acquired with database entries of features corresponding to different objects, such as company and product identifier); and output a collation result when the first image feature matches one of the plurality of second image features (see col 5 lines 1-5, col 6 lines 25-35; col 11 lines 45-55: output a result of comparison with database entries). 
With regard to claim 32, Moore teaches wherein the storage device stores manufacturing information associated with each of the plurality of second image features (see col 4 lines 60-col 5 line 5, 25-35, col 12 lines 25-35, fig. 1b: comparing the features of the image acquired with database entries of second image features corresponding to different objects, such as company and product identifier; see col 7 lines 15-20: storage device).
With regard to claim 33, see discussion of claim 30. 
With regard to claim 35, see discussion of claim 32. 
With regard to claim 36, see discussion of claim 30.
With regard to claim 38, see discussion of claim 32. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31, 34 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Moore and further in view of Ito et al.
With regard to claim 31, Moore fails to explicitly teach wherein the unevenness pattern is naturally generated in the course of manufacturing the object, however Ito et al. teach the missing feature. See Ito et al. ¶¶ 38-43: random pattern of minute cracks on the surfaces naturally formed during manufacturing used as characteristic information for authentication of product.
One skilled in the art before the effective filing date would have found it obvious to combine the teachings to arrive at the claimed invention. Both Moore and Ito et al. are in the same field of endeavor, i.e., for confirming authenticity of products by comparing patterns on a product with stored patterns to confirm a match. Moore teaches etching marks or pattern information such as product identifier or other preferred marks or patterns which are extracted from a scanned or captured image of a product and compared with a set of authentic entries in a database. Meanwhile, Ito et al. suggests using naturally formed random marks during manufacturing as characteristic marks or patterns for determining authenticity of products. One skilled in the art would have found it obvious to incorporate the teachings of Ito et al. into the configuration of Moore by augmenting the marks described in Moore with random, naturally formed marks as taught by Ito et al. in order to uniquely identify the authenticity of products. Because naturally formed are random, they are unique to a particular product and difficult to counterfeit. 
With regard to claim 34, see discussion of claim 31. 
With regard to claim 37, see discussion of claim 31. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH YENTRAPATI whose telephone number is (571)270-7982.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AVINASH YENTRAPATI/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
    

    
        1 US Patent No. 6,246,778.